***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 STATE OF CONNECTICUT v. LAURA C. CRAFTER
                (AC 41302)
                         Elgo, Moll and Bishop, Js.

                                  Syllabus

Convicted, after a jury trial, of the crime of assault in the first degree, the
    defendant appealed to this court. The defendant’s conviction stemmed
    from an incident in which she lacerated the victim numerous times with
    a knife. D, who was dating the victim, and M, who was dating the
    defendant, engaged in a violent fistfight. As they were fighting, the
    defendant came out of her house and approached the scene holding a
    ten inch knife. The victim, upon seeing the defendant, pleaded with the
    defendant to leave D and M alone. In response, the defendant told the
    victim to ‘‘shut the fuck up’’ and poked her on the forehead with the
    knife. The victim, fearing that the defendant was going to severely injure
    D, attempted to grab the knife from the defendant, and a fight for the
    knife ensued, during which the victim sustained lacerations to her face,
    thumb and back, which resulted in permanent scarring. At trial, following
    the close of the state’s evidence, the trial court denied the defendant’s
    motion for a judgment of acquittal. Held:
1. The evidence presented at trial was sufficient for the jury to find beyond
    a reasonable doubt that the defendant intended to cause serious physical
    injury to the victim: the jury reasonably could have inferred the defen-
    dant’s intent to cause serious physical injury to the victim from her use
    of a large, ten inch knife to inflict numerous lacerations on the victim,
    which resulted in permanent scarring, and from her behavior following
    the incident, which exhibited a consciousness of guilt; moreover, evi-
    dence presented at trial of the defendant’s interaction with D on the
    day before the incident, in which D punched the defendant, permitted
    the jury to infer that, when the defendant came out of her house with
    a knife, she intended to seriously injure D and that, when the victim
    requested that she leave D and M alone and foiled her plan to harm D
    by attempting to grab the knife, the defendant directed her anger toward
    the victim, and, although the defendant testified that she never intended
    to harm D or the victim, the jury was free to discredit her version of
    events on the basis of the evidence before it.
2. The defendant could not prevail on her claim that the trial court committed
    plain error by failing to instruct the jury, sua sponte, on the defense of
    others, as that court was not obligated to provide a defense of others
    instruction to the jury.
State v. Ortiz (71 Conn. App. 865), clarified.
           Argued February 11—officially released July 7, 2020

                             Procedural History

   Substitute information charging the defendant with
two counts of the crime of assault in the first degree,
brought to the Superior Court in the judicial district of
Fairfield and tried to the jury before Pavia, J.; there-
after, the court denied the defendant’s motion for a
judgment of acquittal; verdict and judgment of guilty
of one count of assault in the first degree, from which
the defendant appealed to this court. Affirmed.
  James B. Streeto, senior assistant public defender,
for the appellant (defendant).
   Rocco A. Chiarenza, assistant state’s attorney, with
whom, on the brief, were John C. Smriga, state’s attor-
ney, and Pamela J. Esposito, senior assistant state’s
attorney, for the appellee (state).
                         Opinion

   MOLL, J. The defendant, Laura C. Crafter, appeals
from the judgment of conviction, rendered following a
jury trial, of assault in the first degree by means of a
dangerous instrument in violation of General Statutes
§ 53a-59 (a) (1).1 On appeal, the defendant claims that
(1) the court erred in denying her motion for a judgment
of acquittal because the evidence was insufficient to
establish that she intended to cause serious physical
injury to the victim, (2) the state failed to disprove the
defendant’s defense of self-defense beyond a reason-
able doubt, and (3) the court committed plain error by
failing to instruct, sua sponte, the jury on defense of
others within its self-defense instruction.2 We affirm the
judgment of the trial court.
   On the basis of the evidence adduced at trial, the
jury reasonably could have found the following facts.
In November, 2015, Michael Reed was dating the defen-
dant, and his brother, Demetrius Reed, was dating the
victim, Jasmine Turkvan.3 Prior to the events giving rise
to this case, Demetrius, Michael, their younger brother,
Christian Reed (Christian), and their mother lived
together. Their mother was evicted, and the family’s
living arrangements changed. Demetrius went to live
with the victim, and Michael, Christian, and their
mother moved in with the defendant at a housing com-
plex in Bridgeport. Considerable animosity existed
between Michael and Demetrius, who would, on occa-
sion, engage in fistfights to settle their personal
disputes.
   On or about November 19, 2015, Demetrius arrived
at the defendant’s apartment to obtain marijuana from
his mother. Upon opening the door, Demetrius over-
heard the defendant yelling. Demetrius and the defen-
dant did not get along, nor did they respect one another.
After obtaining the marijuana, Demetrius exited the
apartment and headed for the elevator. Shortly there-
after, the defendant opened the apartment door and
shouted a racial epithet at Demetrius, who responded
by remarking on the defendant’s lack of income. The
defendant proceeded into the hallway, and, as Deme-
trius entered the elevator, she spat at him. Demetrius
emerged from the elevator and proceeded to punch the
defendant in the face with sufficient force to knock her
to the ground. He then left the building.
   On the morning of the next day, November 20, 2015,
Demetrius dropped Christian and his niece off at
school.4 Around 3:15 p.m., Demetrius and the victim
returned to the school to pick them up. Because Deme-
trius did not have an automobile of his own, he went
with the victim in her vehicle. Unbeknownst to Deme-
trius, Michael was already at the school picking up his
daughter.5 The defendant was accompanying Michael
at that time. As Michael and the defendant departed the
school, Demetrius and the victim followed; Demetrius
intended to engage in a fistfight with Michael to ‘‘get
what [he] had off [his] chest.’’ Demetrius and the victim
followed Michael and the defendant to the house of the
defendant’s mother, located at 95 Cambridge Street in
Stratford. At Michael’s instruction, the defendant
brought Michael’s daughter inside. Demetrius exited
the vehicle with the intention of fighting Michael.
Michael told Demetrius that they should not engage in
the fight in front of the house, and the two agreed to
drive around the block to fight in a more secluded area.
Around the corner from the house, the two men exited
their respective vehicles and engaged in a violent fist-
fight, which resulted in Demetrius biting through
Michael’s eyelid to avoid getting ‘‘choked out’’ and
Michael sustaining a dislocated shoulder and suffering
an asthma attack.
   While the melee between the brothers was unfolding,
the victim, who remained in the passenger seat of her
vehicle that Demetrius had driven around the block,
observed the defendant approaching the scene with
‘‘something shiny in her hand,’’ which turned out to be
a ten inch ‘‘Michael Myers’’ style kitchen knife.
According to the victim, she exited the vehicle and
pleaded with the defendant to leave the brothers alone,
as there was nothing that they could do to stop the
fight. She did not know from where the defendant had
obtained the knife. The defendant responded by telling
the victim to ‘‘shut the fuck up’’ and poking the victim
in the forehead with the knife. Fearing that the defen-
dant was going to severely injure Demetrius, the victim
panicked and attempted to grab the knife from the
defendant. The victim and the defendant, contempora-
neously with the fight between the brothers, then
engaged in a fight over the knife. As the two women
fought for control of the knife, the defendant was wav-
ing the knife around, the two were pulling each other’s
hair, and the victim began to lose feeling in her hand.
  Both fights abruptly came to a halt. The victim was
unaware that she had sustained a cut on her face until
Demetrius told her so. Upon noticing the extent of the
victim’s injuries, Demetrius proceeded to drive the vic-
tim to St. Vincent’s Medical Center in Bridgeport (St.
Vincent’s). Demetrius realized en route that the victim
had sustained a wound to her back as well. At St. Vin-
cent’s, it was determined that the victim had sustained
lacerations to the left side of her face, to her right
thumb, and to the left side of her back, resulting in
scarring and disfigurement. The injury to the face
required twenty stitches, the injury to thumb required
twelve stitches, and the back injury required nine
sutures to close. She was released from St. Vincent’s
on the same day.
  Meanwhile, Officer Brian McCarthy of the Stratford
Police Department responded to a disturbance in the
vicinity of 95 Cambridge Street in Stratford and met with
the defendant and Michael. The defendant reported that
she had been in a fight with another female and indi-
cated to him that no weapons were used in the fight.6
Officer McCarthy learned that the victim had sustained
knife injuries and proceeded to St. Vincent’s to question
the victim and Demetrius. He took photographs of the
victim’s injuries. The knife used by the defendant in
the brawl with the victim was never recovered.
   The defendant was arrested and was charged by way
of a substitute information with one count of assault
in the first degree with a dangerous instrument and
one count of assault in the first degree with extreme
indifference to human life in violation of §§ 53a-59 (a)
(1) and 53a-59 (a) (3), respectively.7 A jury convicted
the defendant of assault in the first degree in violation
of § 53a-59 (a) (1). In accordance with the verdict, the
trial court sentenced the defendant to ten years of incar-
ceration, execution suspended after five years, followed
by five years of probation. This appeal followed. Addi-
tional facts and procedural history will be set forth
where necessary.
                              I
   The defendant’s first claim is that the evidence pre-
sented at trial was insufficient to prove beyond a reason-
able doubt that she intended to cause serious physical
injury to the victim. For the reasons that follow, we
are unpersuaded.
  The standard by which we review the defendant’s
claim is well established. ‘‘In reviewing a sufficiency of
the evidence claim, we apply a two part test. First, we
construe the evidence in the light most favorable to
sustaining the verdict. Second, we determine whether
upon the facts so construed and the inferences reason-
ably drawn therefrom the [jury] reasonably could have
concluded that the cumulative force of the evidence
established guilt beyond a reasonable doubt . . . .
This court cannot substitute its own judgment for that
of the jury if there is sufficient evidence to support the
jury’s verdict. . . .
  ‘‘While the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, each of the basic
and inferred facts underlying those conclusions need
not be proved beyond a reasonable doubt. . . . If it is
reasonable and logical for the jury to conclude that a
basic fact or an inferred fact is true, the jury is permitted
to consider the fact proven and may consider it in com-
bination with other proven facts in determining whether
the cumulative effect of all the evidence proves the
defendant guilty of all the elements of the crime charged
beyond a reasonable doubt. . . .
  ‘‘On appeal, we do not ask whether there is a reason-
able view of the evidence that would support a reason-
able hypothesis of innocence. We ask, instead, whether
there is a reasonable view of the evidence that supports
the jury’s verdict of guilty.’’ (Internal quotation marks
omitted.) State v. Allan, 311 Conn. 1, 25, 83 A.3d 326
(2014).
   ‘‘A person is guilty of assault in the first degree when
. . . [w]ith intent to cause serious physical injury to
another person, he causes such injury to such person
. . . by means of a deadly weapon or a dangerous
instrument . . . . A [d]angerous instrument is defined
as any instrument, article or substance which, under
the circumstances in which it is used or attempted or
threatened to be used, is capable of causing death or
serious physical injury . . . . Serious physical injury
is defined as physical injury which creates a substantial
risk of death, or which causes serious disfigurement,
serious impairment of health or serious loss or impair-
ment of the function of any bodily organ . . . . Assault
in the first degree is a specific intent crime. It requires
that the criminal actor possess the specific intent to
cause serious physical injury to another person.’’ (Cita-
tions omitted; internal quotation marks omitted.) State
v. Hudson, 180 Conn. App. 440, 453–54, 184 A.3d 269,
cert. denied, 328 Conn. 936, 184 A.3d 267 (2018).
   The following additional facts, which the jury reason-
ably could have found, and procedural history are rele-
vant to our consideration of the defendant’s claim. The
defendant testified in her own defense. On direct exami-
nation, she testified as follows. She and Michael arrived
at her mother’s home following their trip to the school
on November 20, 2015, and Michael instructed her to
bring his daughter inside the house. From inside the
house, she could see Demetrius and Michael fighting.
She proceeded to exit the house to check on Michael
and was not carrying a weapon. According to the defen-
dant, the victim was already outside of her vehicle,
which Demetrius had driven, and initiated the second
scuffle by hitting the defendant in the eye. The defen-
dant unequivocally denied using a weapon on the vic-
tim. On cross-examination, the state elicited testimony
discrediting the defendant and her version of events.
Specifically, the defendant admitted that she had
untruthfully told the police that she, rather than
Michael, had been driving a car that was involved in
an accident a few days prior to the fight with the victim
in order to protect Michael, who had an outstanding
arrest warrant. She also admitted that she had told her
father to tell the police the extent of Michael’s injuries
and to state that ‘‘no weapons were displayed.’’
  At the close of the state’s evidence, the defendant
moved for a judgment of acquittal. The defendant
argued that the evidence was insufficient to establish
that she intended to cause serious physical injury to
the victim. The defendant reasoned that because the
victim could not precisely identify how she was injured
during the fight, which involved tussling, hair pulling,
and both parties grabbing for the knife, the defendant
did not have the mens rea necessary for conviction.
The court denied the motion, concluding in relevant
part that ‘‘the type of weapon that [was] used, the man-
ner in which the weapon [was] used, the significance
of the injury, [and] the amount of force that might be
necessary in order to result in the type of [injuries
sustained by the victim]’’ would allow the jury to
infer intent.
   The defendant’s first claim on appeal relates solely
to the specific intent element of the crime for which
she was convicted. The defendant contends that the
fracas between her and the victim was caused by the
victim, when she grabbed the knife from the defendant.
The defendant maintains that the cumulative evidence,
direct and circumstantial, failed to demonstrate that
she intended to cause serious physical injuries to the
victim. The state counters that, viewing the evidence
in the light most favorable to sustaining the verdict, the
evidence was sufficient on the basis of the injuries
caused by the defendant and the permissible inferences
that the jury was entitled to draw therefrom. We agree
with the state.
   In her principal appellate brief, the defendant points
us to numerous cases that collectively stand for the
proposition that, although circumstantial evidence may
be used by the jury to infer intent, the jury may not
resort to speculation to do so. The defendant also analo-
gizes in part to our Supreme Court’s decision in State
v. Carpenter, 214 Conn. 77, 570 A.2d 203 (1990), as
an example of a case in which the facts ‘‘suggested a
spontaneous burst of frustration and accidental injury
. . . .’’ In Carpenter, our Supreme Court concluded that
the evidence that the defendant killed the victim, a
young child, by throwing her into a bathtub, was insuffi-
cient to infer that the defendant intended to cause the
victim’s death. Id., 83. Because the state in Carpenter
‘‘presented no evidence of any weapon, plan or motive,
nor [presented] any evidence connecting the defendant
to a pattern of abusive behavior,’’ and ‘‘the defendant
did not attempt to flee but rather, when he realized the
gravity of the situation, immediately summoned medi-
cal aid for the baby,’’ the evidence was insufficient to
prove beyond a reasonable doubt that the defendant had
the specific intent to cause the victim’s death. Id., 83–85.
   The defendant also suggests that the circumstances
of the present case are akin to those in State v. Williams,
187 Conn. App. 333, 202 A.3d 470 (2019). In Williams,
the defendant was convicted of manslaughter in the
first degree and attempt to commit home invasion. Id.,
334 n.1. In that case, the defendant and his cohorts
travelled to an apartment complex where one of the
victims, Clemente, resided. Id., 335. One of the perpetra-
tors, Jones, and Clemente had an ongoing dispute over
a girl. Id. On the evening of the crime, Clemente was
not in his apartment but, rather, in another unit. Id. At
some point after the defendant and his cohorts unsuc-
cessfully attempted to gain access to that unit with
baseball bats, Jones and Clemente engaged in a fight
outside while the defendant looked on. Id., 335–36, 340.
Clemente’s stepfather, Lopez, confronted the defendant
and the two began to fight; the defendant repeatedly
stabbed Lopez, who later died from his injuries. Id.,
336–37. On appeal, the defendant claimed that the evi-
dence was insufficient to support his conviction of
attempt to commit home invasion. Id., 337. This court
agreed, looking first to the state’s theory of the case
with respect to the crime of attempt to commit home
invasion, namely, that the defendant intended to com-
mit a felony assault on Clemente had he gained access
to the apartment; as opposed to any crime as permitted
by the statute. Id., 342; see also General Statutes § 53a-
100aa (a). This court concluded that there was no evi-
dence from which the jury could infer that the defendant
specifically intended to commit such an assault against
Clemente. Id., 347–48. Furthermore, because the state
charged the defendant as a principal and not as an
accessory, the intentions of his codefendants as to Cle-
mente were irrelevant to the defendant’s intent. Id., 348.
  Neither case supports the defendant’s position. With
respect to her reliance on Carpenter, the defendant
conceded that a knife was used by her during the fight
with the victim. Further, the jury reasonably could have
found that she called the police following the fight, not
out of concern for the victim but, rather, for herself
and Michael. Indeed, the defendant told her father to tell
the police, falsely, that ‘‘no weapons were displayed.’’
Contrary to the circumstances in Williams, here, the
defendant and the victim’s fight resulted in serious phys-
ical injuries to the victim, whereas in Williams there
was no evidence that the defendant harmed or intended
to harm Clemente, as required to sustain the conviction
for home invasion under the state’s theory in that case.
   The defendant also contends that the evidence estab-
lished that she was wildly swinging the knife around
in the struggle with the victim, and, therefore, she could
not have intended to injure the victim. ‘‘[I]t is a permissi-
ble, albeit not a necessary or mandatory, inference that
a defendant intended the natural consequences of his
voluntary conduct.’’ (Emphasis omitted; internal quota-
tion marks omitted.) State v. Pommer, 110 Conn. App.
608, 619, 955 A.2d 637, cert. denied, 289 Conn. 951, 961
A.2d 418 (2008). The jury was free to infer that her
actions with the knife demonstrated an intention to
cause serious injuries to the victim—even if those
actions were not necessarily calmly carried out or pre-
meditated in nature. When the victim requested that
the defendant leave the fighting men alone, the jury
reasonably could have inferred that the defendant’s
anger became directed at the victim, as evidenced by
the defendant’s demand that she ‘‘shut the fuck up’’ and
the defendant’s subsequent poke of the victim on the
forehead with the knife. This conduct was sufficient to
infer that, in that moment, the defendant possessed the
intent to cause the victim serious bodily injury.
   In addition, ‘‘[a] fact finder may also infer an intent to
cause serious physical injury from other circumstantial
evidence such as the type of weapon used and the
manner in which it was used.’’ State v. Wells, 100 Conn.
App. 337, 344–45, 917 A.2d 1008, cert. denied, 282 Conn.
919, 925 A.2d 1102 (2007). The large, ten inch knife used
by the defendant to cause numerous lacerations on the
victim, which resulted in permanent scarring, allowed
the jury to infer her intention. In particular, the evidence
of the knife wound to the victim’s back allowed the
jury to infer that the defendant intentionally harmed
the victim while her back was turned. Moreover, the
jury was entitled to use its common sense that a large
kitchen knife was capable of inflicting serious bodily
injury. These were reasonable inferences on which the
jury could base its verdict.
   Additionally, the evidence of the defendant’s interac-
tion with Demetrius on the previous day, during which
she spat at him and he punched her, causing her to fall
to the ground, allowed the jury to infer that she came
out of the house with a knife to seriously injure him.
The jury could have found that, when the victim foiled
the defendant’s plan by attempting to grab the knife,
the defendant directed her anger toward the victim and
slashed her several times with the knife. We also note
that, even if the defendant’s intention to seriously injure
the victim was formed at the instant the victim inter-
fered with her approach toward Demetrius, this court
has concluded that a single, instantaneous, and reflex-
ive act was sufficient to support a conviction of assault
in the first degree. See State v. Bunker, 27 Conn. App.
322, 332–33, 606 A.2d 30 (1992). Although the defendant
testified that she never intended to harm Demetrius or
the victim, the jury was free to discredit her version of
events—in particular, that no knife was used—on the
basis of the evidence that was before it.
   Finally, we agree with the state that the defendant’s
behavior following the brawl exhibited a consciousness
of guilt.8 ‘‘[Consciousness of guilt] is relevant to show
the conduct of an accused, as well as any statement
made by him [or her] subsequent to an alleged criminal
act, which may be inferred to have been influenced
by the criminal act. . . . The state of mind which is
characterized as guilty consciousness or consciousness
of guilt is strong evidence that the person is indeed
guilty . . . and under proper safeguards . . . is
admissible evidence against an accused.’’ (Internal quo-
tation marks omitted.) State v. Henry, 76 Conn. App.
515, 547–48, 820 A.2d 1076, cert. denied, 264 Conn. 908,
826 A.2d 178 (2003). Before the defendant’s father spoke
on the phone with the police, the defendant told her
father to mention that ‘‘no weapons were displayed.’’
When Officer McCarthy responded to the defendant’s
residence, the defendant maintained that she knew
nothing about any knife other than the one used by
Demetrius to puncture her automobile tire. The police
were also unable to recover the weapon used by the
defendant, which, on the basis of Demetrius’ testimony
that he observed Michael grab the knife out of the
defendant’s hand and run back toward the house,
allowed the jury to infer that she participated in its
concealment. See State v. Moye, 119 Conn. App. 143,
150, 986 A.2d 1134, cert. denied, 297 Conn. 907, 995
A.2d 638 (2010).
   In sum, viewing all of the evidence available in the
light most favorable to sustaining the verdict, we con-
clude that it was sufficient for the jury to find that the
defendant intended to inflict serious physical injury on
the victim.
                              II
   The defendant also claims that the court committed
plain error by failing to instruct the jury, sua sponte,
on defense of others; see General Statutes § 53a-19 (a);9
when the evidence demonstrated that the defendant
was seeking to act in defense of Michael. The state
responds by arguing that the court had no obligation,
sua sponte, to instruct the jury on defense of others,
and, even if it did, the defendant failed to meet her
burden of producing sufficient evidence to conclude
that she assaulted the victim in defense of another. We
agree with the state that the trial court had no obliga-
tion, sua sponte, to instruct the jury on defense of
others.
   The defendant concedes that she failed to request a
jury instruction on defense of others during the trial.
The defendant also acknowledges that, in a long line
of cases, our Supreme Court and this court have con-
cluded that a trial court is not required to provide a
defense instruction sua sponte. See, e.g., State v. Boni-
lla, 317 Conn. 758, 770, 120 A.3d 481 (2015) (collecting
cases). Relying on State v. Ortiz, 71 Conn. App. 865,
874–77, 804 A.2d 937, cert. denied, 261 Conn. 942, 808
A.2d 1136 (2002), in which this court held that it was
plain error for a trial court to fail to instruct, sua sponte,
on the defense of inoperability, written directly into
the statute for robbery in the first degree; see General
Statutes § 53a-134; the defendant, nevertheless, main-
tains that her conviction should be reversed through
the extraordinary remedy of the plain error doctrine.
See Practice Book § 60-5. The state argues that we
should take this opportunity to clarify that, in light of
subsequent precedent from our Supreme Court, Ortiz
has been overruled to the extent that it stands for the
general proposition that a court’s failure to provide a
defense instruction sua sponte may be reviewed for
plain error. We accept the state’s invitation.
   In State v. Ebron, 292 Conn. 656, 691–92, 975 A.2d
17 (2009), overruled in part on other grounds by State
v. Kitchens, 299 Conn. 447, 472–73, 10 A.3d 942 (2011),
our Supreme Court stated unequivocally that ‘‘trial
courts do not have a duty to charge the jury, sua sponte,
on defenses, affirmative or nonaffirmative in nature,
that are not requested by the defendant.’’ In Ebron,
the court explained, in a footnote, that Ortiz involved
circumstances where ‘‘there was uncontroverted evi-
dence from the state’s witnesses that the gun used was
inoperable, and the affirmative defense at issue was
written directly into the statute that the defendant was
charged with violating.’’ Id., 693 n.30. In light of the
subsequent development of case law in this area, we
take the opportunity to make clear that Ortiz, insofar
that it allows plain error review for the failure to pro-
vide, sua sponte, a jury instruction on a defense, is
limited to circumstances in which the affirmative
defense at issue was specifically provided for in the
text of the statute that the defendant was charged with
violating. Ortiz may not be relied on for the general,
broad proposition that a trial court’s failure to provide,
sua sponte, a defense instruction constitutes plain error.
See State v. Martin, 100 Conn. App. 742, 751 n.5, 919
A.2d 508, cert. denied, 282 Conn. 928, 926 A.2d 667
(2007). As our Supreme Court has aptly explained, ‘‘it
would be inappropriate to place the onus on a trial
court to discern, without any request from the parties,
the specific defenses on which a jury should be
instructed.’’ State v. Bonilla, supra, 317 Conn. 772.
Accordingly, the court was under no obligation to pro-
vide a defense of others instruction to the jury.10
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 53a-59 provides in relevant part: ‘‘(a) A person is
guilty of assault in the first degree when: (1) With intent to cause serious
physical injury to another person, he causes such injury to such person or
to a third person by means of a deadly weapon or a dangerous instru-
ment . . . .’’
   2
     More precisely, the defendant’s second claim is that the state failed to
disprove her defense of self-defense beyond a reasonable doubt because
there was no evidence that the defendant intended to use deadly physical
force on the victim. We need not address this claim because the defendant
concedes that the issue is controlled by our Supreme Court’s decision in
State v. Singleton, 292 Conn. 734, 974 A.2d 679 (2009), which we cannot
modify. See Stuart v. Stuart, 297 Conn. 26, 45–46, 996 A.2d 259 (2010) (‘‘it
is manifest to our hierarchical judicial system that this court has the final
say on matters of Connecticut law and that the Appellate Court and Superior
Court are bound by our precedent’’). We recognize that she raises it only
for the purpose of preserving it for further appellate review.
   3
     Because Demetrius Reed and Michael Reed share a surname, we will
refer to them by their first names.
   4
     Demetrius’ niece is Michael’s daughter.
   5
     As it turned out, Christian did not need to be picked up at that time
because he had basketball practice after school.
   6
     The jury reasonably could have found that a second knife, a Swiss Army
style knife distinct from the one used by the defendant to injure the victim,
was used by Demetrius to slash a tire on the defendant’s automobile before
he drove the victim to St. Vincent’s.
   7
     At trial, the state proceeded on the two counts in the alternative. Accord-
ingly, the trial court instructed the jury that it could not return a guilty
verdict on both counts.
   8
     As the state points out, the trial court declined to instruct the jury on
the consciousness of guilt evidence. The court stated: ‘‘I am going to decline
the consciousness of guilt instruction, although the [s]tate obviously has a
right to argue anything that you would like to argue.’’ In reviewing the
defendant’s sufficiency claim, however, we are entitled to examine such
evidence because it was available for the jury to consider in reaching its
verdict. See State v. Juarez, 179 Conn. App. 588, 595, 180 A.3d 1015 (2018)
(in reviewing sufficiency claim, we consider whether cumulative effect of
evidence adduced at trial sufficiently justified jury’s verdict of guilt beyond
reasonable doubt), cert. denied, 331 Conn. 910, 203 A.3d 1245 (2019).
   9
     General Statutes § 53a-19 (a) provides in relevant part: ‘‘[A] person is
justified in using reasonable physical force upon another person to defend
. . . a third person from what he reasonably believes to be the use or
imminent use of physical force, and he may use such degree of force which
he reasonably believes to be necessary for such purpose; except that deadly
physical force may not be used unless the actor reasonably believes that
such other person is (1) using or about to use deadly physical force, or (2)
inflicting or about to inflict great bodily harm.’’
   10
      We find it prudent to make the following observation on the defendant’s
attempted use of the defense of others defense.
   As explained by our Supreme Court, ‘‘[t]he defense of others, like self-
defense, is a justification defense. These defenses operate to exempt from
punishment otherwise criminal conduct when the harm from such conduct
is deemed to be outweighed by the need to avoid an even greater harm or
to further a greater societal interest. . . . Thus, conduct that is found to
be justified is, under the circumstances, not criminal. . . . All justification
defenses share a similar internal structure: special triggering circumstances
permit a necessary and proportional response.’’ (Citation omitted; internal
quotation marks omitted.) State v. Bryan, 307 Conn. 823, 832–33, 60 A.3d
246 (2013); see also General Statutes § 53a-19 (a). This court thoroughly
explained the contours of the defense in State v. Hall-Davis, 177 Conn. App.
211, 226–27, 172 A.3d 222, cert. denied, 327 Conn. 987, 175 A.3d 43 (2017).
   The defendant’s theory of defense of others is that she proceeded toward
the fight in order to protect Michael, not from the victim, but from Demetrius,
and the victim inhibited her from doing so. The defendant cites no authority,
nor are we aware of any, for the proposition that the defense of others
defense is available when a defendant uses physical force on a person who
interferes, i.e., the victim, with her effort to defend a party she reasonably
believes is in need of defense from yet another party, who was not the
victim for purposes of the criminal prosecution, i.e., Michael from Demetrius.